       Case 2:20-cr-00092-JAM Document 32 Filed 07/20/20 Page 1 of 3



1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
2    HANNAH LABAREE, # 294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     Attorneys for Defendant
5    JEREMY ELGUEZ
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                    )   Case No. 2:20-cr-0092-JAM
                                                  )
10                     Plaintiff,                 )   STIPULATION AND ORDER TO CONTINUE
                                                  )   CHANGE OF PLEA HEARING AND TO
11              vs.                               )   EXCLUDE TIME
                                                  )
12   JEREMY ELGUEZ                                )   Date: July 28, 2020
               Defendant.                         )   Time: 9:15 a.m.
13                                                )   Judge: Hon. John A. Mendez
                                                  )
14                                                )
15
            IT IS HEREBY STIPULATED by and between the parties hereto through their
16
     respective counsel, U.S. Attorney McGregor Scott, through Assistant United States Attorney,
17
     Tanya Syed, attorney for Plaintiff, and Federal Defender Heather Williams, through Assistant
18
     Federal Defender Hannah Labaree, attorney for defendant Jeremy Elguez, that the Change of
19
     Plea hearing date of July 21, 2020, be continued to July 28, 2020 at 9:15 a.m, at the defendants’
20
     request.
21
            On Counsel for the defendant requires time to review discovery, conduct independent
22
     investigation, and meet with her client to review the material. The parties agree and stipulate, and
23
     request that the Court find the following:
24
                a) The discovery associated with this case includes over 1100 individually Bates-
25
            stamped items of discovery, including investigative reports, documents obtained from
26
            third parties, and related documents, as well as video recordings and data extracted from
27
            a cellular phone.
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Change of Plea              -1-
     Hearing
       Case 2:20-cr-00092-JAM Document 32 Filed 07/20/20 Page 2 of 3



1           b) On July 16, 2020, the government produced an additional four pages of discovery, and
2           more discovery is forthcoming.
3           c) Counsel for defendant desires additional time to review the evidence, and discuss the
4           evidence with her client, who is incarcerated at the Sacramento County Jail.
5           c) Counsel for defendant believes that failure to grant the above-requested continuance
6           would deny him/her the reasonable time necessary for effective preparation, taking into
7           account the exercise of due diligence.
8           d) The government does not object to the continuance.
9           e) Based on the above-stated findings, the ends of justice served by continuing the case as
10          requested outweigh the interest of the public and the defendant in a trial within the
11          original date prescribed by the Speedy Trial Act.
12          Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
13   excluded from this order’s date through and including July 28, 2020, pursuant to 18 U.S.C.
14   §3161 (h)(7)(A)and (B)(iv) (reasonable time to prepare), and General Order 479, Local Code T4,
15   based upon continuity of counsel and defense preparation.
16          Counsel and the defendant also agree that the ends of justice served by the Court granting
17   this continuance outweigh the best interests of the public and the defendant in a speedy trial.
18                                                 Respectfully submitted,
19   Dated: July 17, 2020                            HEATHER E. WILLIAMS
                                                     Federal Defender
20
                                                   /s/ Hannah Labaree
21                                                 HANNAH LABAREE
                                                   Assistant Federal Defender
22                                                 Attorney for Defendant
                                                   JEREMY ELGUEZ
23
24   Dated: July 17, 2020                          MCGREGOR SCOTT
                                                   United States Attorney
25
                                                   /s/ Tanya Syed
26                                                 TANYA SYED
                                                   Assistant U.S. Attorney
27                                                 Attorney for Plaintiff
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Change of Plea            -2-
     Hearing
       Case 2:20-cr-00092-JAM Document 32 Filed 07/20/20 Page 3 of 3



1                                                  ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its Order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date of this order, up to and including July 28, 2020,
9    shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the July 21, 2020 Change of Plea hearing shall be continued until July 28, 2020, at 9:30
13   a.m.
14
15   Dated: July 17, 2020                                   /s/ John A. Mendez____________
                                                            Hon. John A. Mendez
16
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
     {ApplegatetoStip
     Stipulation      .docx}
                  Continue Change of Plea             -3-
     Hearing
